People v Bushuyeva (2015 NY Slip Op 06161)





People v Bushuyeva


2015 NY Slip Op 06161


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2012-09658
2012-09659
2013-06924

[*1]The People of the State of New York, respondent, 
vYulia Bushuyeva, appellant. (S.C.I. Nos. 1270/12, 1272/12, 1273/12)


Lynn W. L. Fahey, New York, N.Y. (Mark W. Vorkink of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Laura T. Ross of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by her motion, from three sentences of the Supreme Court, Queens County (Chin-Brandt, J.), all imposed June 25, 2012, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of her right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Lopez, 6 NY3d 248; People v Santana, 122 AD3d 949; People v Contreras, 112 AD3d 649) and, thus, does not preclude review of her excessive sentence claim. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, HALL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court